DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 9/28/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2021.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paspa (WO 00/35515).
As to claim 1, Paspa discloses a device (10) for renal decongestion comprising a hollow covered stent body (Page 10, lines 9-24) a first one-way valve (22) at a first end (18) and a second one-way valve (24) at a second end (20), and a balloon (16) within the body between the valves, the balloon configured to deflate and inflate to push and pull blood through the device (Page 10, lines 29-32).
As to claim 2, Paspa discloses the balloon is an integral part of a liner positioned along an inner circumference of the stent body (16 extends along the inner surface of stent body shown in Figure 1).
As to claim 3, Paspa discloses the liner is sealed at the ends (Figure 1) (Page 11, lines 2-8).
As to claim 4, Paspa discloses the liner extends along the entire inner circumference of the stent body (Page 16, lines 13-30).
As to claim 5, Paspa discloses an inflation lumen terminating proximate to the liner (Figure 1).
As to claims 6-7, Paspa discloses inflating and deflating the balloon in synchronization with the natural rhythm of the heart beat (Page 11, lines 29-32).
As to claim 8, Paspa discloses a catheter (Page 14, line 20).
As to claim 9, Paspa discloses an occlusion balloon (40).
As to claim 10, Paspa discloses the stent is expandable (Page 10, line 21).
As to claim 11, Paspa discloses the balloon comprises a plurality of lobes (Page 10, line 33) (Page 16, lines 13-30).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774